Name: Commission Directive 83/307/EEC of 13 June 1983 amending the Annex to Council Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1983-06-22

 Avis juridique important|31983L0307Commission Directive 83/307/EEC of 13 June 1983 amending the Annex to Council Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 162 , 22/06/1983 P. 0020 - 0025 Spanish special edition: Chapter 02 Volume 10 P. 0020 Portuguese special edition Chapter 02 Volume 10 P. 0020 *****COMMISSION DIRECTIVE of 13 June 1983 amending the Annex to Council Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (83/307/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/73/EEC on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (1), as last amended by Directive 83/89/EEC (2), and in particular Article 18 (4) thereof, Whereas Council Directive 83/89/EEC added to Directive 69/73/EEC an Annex, in the form of an enumerated list of compensating or intermediate products which may be released into free circulation under the conditions provided for in Article 18 of this Directive; Whereas, with regard to serial numbers 42 and 57 of the list annexed to Directive 69/73/EEC, the compensating products found in column 2 of the abovementioned list and resulting from processing operations listed in column 3, are those for which the authorization had been granted and which are intended for export; whereas there is no justification for the granting of the benefits provided for in Article 18 of Directive 69/73/EEC to these products; whereas the list in question should accordingly be amended; Whereas, for reasons of clarity, it is desirable to reproduce, in its entirety, the list annexed to Directive 69/73/EEC in its amended form; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Customs Processing Arrangements, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annex to Directive 69/73/EEC is hereby replaced by the Annex to this Directive. Article 2 Member States shall take the necessary measures to comply with this Directive not later than 1 July 1983. Article 3 Member States shall inform the Commission of the measures they take for the implementation of this Directive. The Commission shall communicate this information to the other Member States. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 June 1983. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 58, 8. 3. 1969, p. 1. (2) OJ No L 59, 5. 3. 1983, p. 1. ANNEX 'ANNEX List of compensating products to which Article 18 applies when these products are released for free circulation 1.2.3 // // // // No // Tariff heading and description of the compensating products // Processing operations from which they result // // // // 1 // 2 // 3 1.2.3.4 // // // // // // // // // 1 // Chapter 2 // Edible meat offals // Any working or processing // 2 // 02.01 // Off-cuts from operations shown in column 3 // Cutting meat from animals of Chapter 1 into portions // 3 // 03.01 // Off-cuts from operations shown in column 3 // Sawing frozen fillet blocks // 4 // 04.01 A I // Whey // Processing fresh milk // 5 // 04.02 A I // Whey in powder, not containing added sugar // Manufacture of lactose from concentrated whey // 6 // 04.05 A // Un-fertilized eggs // Incubation and hatching of day-old chicks // 7 // 05.02 // Pigs', hogs' and boars' bristles or hair; badger hair and other brush-making hair; waste of such bristles and hair // Any working or processing // 8 // 05.03 // Horsehair and horsehair waste, whether or not put up on a layer or between two layers of other material // Any working or processing // 9 // 05.04 // Guts, bladders and stomachs of animals (other than fish) whole and pieces thereof // Slaughtering animals of Chapter 1 // 10 // 05.05 // Fish waste // Any working or processing // 11 // 05.07 B // Powder and waste of feathers or parts of feathers // Any working or processing // 12 // 05.08 // Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinized powder and waste of these products // Any working or processing // 13 // 05.09 // Horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape, and waste and powder of these products; whalebone and the like, unworked or simply prepared but not cut to shape and hair and waste of these products // Any working or processing // 14 // 05.12 // Powder and waste of shells // Any working or processing // 15 // 05.14 // Animal products, fresh, chilled or frozen or otherwise provisionally preserved, of a kind used in the preparation of pharmaceutical products // Slaughtering and cutting animals of Chapter 1 // 16 // 05.15 B // Heads // Slaughtering and cutting animals of Chapter 1 // 17 // 05.15 B // Blood // Slaughtering animals of Chapter 1 // 18 // 05.15 B // Eggshells // Separating eggs from shells // 19 // 05.15 B // Scraps of rind // Skinning of pigmeat // 20 // 09.01 A // Broken coffee // Working or processing raw coffee // 21 // 09.01 B // Husks and skins // Roasting raw coffee // 22 // 09.02 B // Tea powder // Working or processing raw tea; putting into tea-bags // 23 // 10.06 B III // Broken rice // Working or processing of rice 1.2.3 // // // // No // Tariff heading and description of the compensating products // Processing operations from which they result // // // // 1 // 2 // 3 1.2.3.4 // // // // // // 24 // 11.02 D // Grains, not otherwise worked than kibbled // Working or processing cereals by milling, including malting // 25 // 11.02 G // Germ of cereals // Working or processing cereals by milling, including malting // 26 // 11.09 // Wheat gluten, whether or not dried // Working or processing wheat by milling // 27 // 15.01 A // Lard and other pig fat // Slaughtering swine, cutting and boning; rendering bacon // 28 // 15.02 // Fats of bovine cattle, sheep or goats // Slaughtering bovine cattle, sheep or goats, cutting and boning // 29 // 15.04 // Fish oils // Processing fish into fillets // 30 // 15.06 // Other animal oils and fats // Removing fat from stags' shoulders // 31 // 15.07 D II b) 2 aa) // Maize (germ) oil // Processing maize // 32 // 15.10 // Industrial fatty acids, acid oils from refining // 1. Refining animal and vegetable oils and fats 2. Bleaching, de-acidifying and hardening products under 1 // 33 // 15.10 A // Stearic acid // Manufacturing erucic acid // 34 // 15.11 // Glycerol // 1. Refining crude vegetable oils, fats from bones and fats from carcasses 2. Bleaching, de-acidifying and hardening products under 1 // 35 // 15.17 B // Residues resulting from the treatment of fatty substances or animal or vegetable waxes // Any working or processing // 36 // 17.02 B II b) // Waste from starch sugar // Processing maize into glucose // 37 // 17.03 // Molasses // Processing sugars // 38 // 18.02 // Cocoa shells, husks, skins and waste // Any working or processing // 39 // 21.06 A and B // Natural yeasts // Producing beer from malted barley // 40 // 22.09 A // Heads and tails from distillation (undenatured ethyl alcohol of an alcoholic strength of less than 80 % vol) and distilled wine (heads and tails from distillation, unconcentrated) // Distilling crude ethyl alcohol from molasses or wine // 41 // Chapter 23 // Residues and waste from the food industries // Any working or processing // 42 // 24.01 // Ribs, stalks, waste from tobacco // Manufacturing cigarettes, cigars, cheroots or smoking tobacco; blending of tobacco // 43 // 25.26 // Mica waste // Any working or processing // 44 // 26.02 // Slag, dross, scalings and similar waste from the manufacture of iron or steel // Any working or processing // 45 // 26.03 // Ash and residues (other than from the manufacture of iron or steel), containing metals or metallic compounds // Any working or processing // 46 // 26.04 // Other slag and ash, including kelp // Any working or processing // 47 // 27.05 bis // Gas // Carbonizing coal // 48 // 27.06 // Tar distilled from coal and other mineral tars, including partially distilled tars and blended tars // Carbonizing coal // 49 // 27.07 // First runnings and residues from distillation // Distilling phenols 1.2.3 // // // // No // Tariff heading and description of the compensating products // Processing operations from which they result // // // // 1 // 2 // 3 1.2.3.4 // // // // // // 50 // 27.11 B II // Gas from dehydrogenation and other gaseous hydrocarbons // Manufacturing polystrene from ethyl benzene // 51 // 27.12 A // Crude petroleum jelly // Refining crude paraffin // 52 // 27.13 B // Other mineral waxes, whether or not coloured // Any working or processing // 53 // 27.14 // Petroleum bitumen, petroleum coke and other residues of petroleum oils or of oils obtained from bituminous minerals // Any working or processing // 54 // 28.06 // Hydrochloric acid // Manufacturing various chemical products from fluorspar, hydrogen fluoride, 2,6-diisopropylaniline, and from silicon tetrachloride // 55 // 28.08 // Sulphuric acid // Manufacturing sulphonamides from hydrogen fluoride // 56 // 28.13 G // Carbon dioxide // 1. Manufacturing beer from malted barley 2. Producing ethyl alcohol from cereals // 57 // 28.13 IJ // Hexafluorosilicic acid (fluorosilicic acid) // Processing fluorspar into hydrogen fluoride // 58 // 28.14 A II // Silicon tetrachloride // Manufacturing silanes, silicones and their derivatives from silicon // 59 // 28.28 C I // Calcium hydroxide // Processing calcium carbide into acetylene and calcium cyanamide // 60 // 28.38 A VIII // Calcium sulphate // Processing fluorspar into hydrogen fluoride // 61 // 29.01 D I // Toluene // Manufacturing polystyrene from ethylbenzene // 62 // 29.01 D VII // alpha-Methylstyrene // Manufacturing acetone or phenol from cumene // 63 // 29.02 // Halogenated derivatives of hydrocarbons // Manufacturing products based on hydrogen fluoride // 64 // 29.03 // Sulphonated, nitrated or nitrosated derivatives of hydrocarbons // Manufacturing products based on hydrogen fluoride // 65 // 29.04 A I // Methanol // Manufacturing industrial fatty alcohols from coconut oil // 66 // 29.08 // Ethers, ether-alcohols and other products falling within heading No 29.08 // Manufacturing products based on hydroquinone // 67 // 29.14 A II a) // Acetic acid // Manufacturing vitamins from acetic anhydride // 68 // 29.44 A // Penicillin, impure (residues from sieving) // Manufacturing tablets of penicillin V potassium // 69 // 38.07 B // Crude dipentene // Manufacturing anhydroperoxide of pinene, isobornylacetate, camphor or camphene from alphapinene // 70 // 38.08 B // Rosin spirits and oils // Manufacturing rosin sodium soaps and rosin potassium // 71 // 38.19 A // Fusel oil // Manufacturing ethyl alcohol of an alcoholic strength of not less than 80 % vol from crude ethyl alcohol of molasses of an alcoholic strength of not less than 80 % vol // 72 // 38.19 X // Camphor oils // Manufacturing camphor from alphapinene // 73 // 38.19 X // Residues from freeing of caffeine (mixture of coffee wax, crude caffeine and water); crude caffeine // Freeing caffeine from coffee // 74 // 38.19 X // Residues of calcined gypsum // Manufacturing hydrogen fluoride, fluorides and cryolite from fluorspar // 75 // 38.19 X // Molasses, freed of sugar // Manufacturing citric acid from white sugar // 76 // 38.19 X // Sodium sulphate in solution // Manufacturing oxystearic acid from crude castor oil 1.2.3 // // // // No // Tariff heading and description of the compensating products // Processing operations from which they result // // // // 1 // 2 // 3 1.2.3.4 // // // // // // 77 // Chapter 39 // Scrap and waste // Any working or processing // 78 // 40.04 // Waste and parings of unhardened rubber; scrap of unhardened rubber fit only for the recovery of rubber // Any working or processing // 79 // 40.15 B // Scrap, waste and powder of hardened rubber // Any working or processing // 80 // 41.01 // Raw hides and skins (fresh, salted, dried, pickled or limed), whether or not split, including sheepskins in the wool // Skinning animals of Chapter 1 // 81 // 41.09 // Parings and other waste, of leather or of composition or parchment-dressed leather, not suitable for the manufacture of articles of leather; leather dust, powder and flour // Any working or processing // 82 // 43.02 B // Pieces or cuttings, of furskin, tanned or dressed, including heads, paws, tails and the like (not being fabricated) // Manufacturing furs // 83 // Chapter 44 // Wood waste and cuttings of wood, including sawdust // Any working or processing // 84 // 45.01 // Waste cork // Any working or processing // 85 // 47.02 // Waste paper and paperboard; scrap articles of paper or of paperboard, fit only for use in paper-making // Any working or processing // 86 // Section XI // Woven and knitted fabrics, finished, with evident faults (so-called "second choice goods") // Working and processing woven and knitted fabrics of all kinds // 87 // 50.03 // Silk waste (including cocoons unsuitable for reeling, silk noils and pulled or garnetted rags) // Any working or processing // 88 // 53.03 // Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), not pulled or garnetted // Any working or processing // 89 // 53.04 // Waste of sheep's or lambs' wool or of other animal hair (fine or coarse), pulled or garnetted (including pulled or garnetted rags) // Any working or processing // 90 // 54.01 // Flax tow and waste (including pulled or garnetted rags) // Any working or processing // 91 // 54.02 // Ramie noils and waste (including pulled or garnetted rags) // Any working or processing // 92 // 55.03 // Cotton waste (including pulled or garnetted rags), not carded or combed // Any working or processing // 93 // 56.01 // Acrylic and viscose fibres (of inferior quality with evident faults) // Manufacturing acrylic and viscose textile fibres from naphthene or hydroquinone // 94 // 56.03 // Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous), not carded, combed or otherwise prepared for spinning // Any working or processing // 95 // 57.01 // Tow and waste of true hemp (including pulled or garnetted rags or ropes) // Any working or processing 1.2.3 // // // // No // Tariff heading and description of the compensating products // Processing operations from which they result // // // // 1 // 2 // 3 1.2.3.4 // // // // // // 96 // 57.02 // Tow and waste of manila hemp (including pulled or garnetted rags or ropes) // Any working or processing // 97 // 57.03 // Tow and waste (including pulled or garnetted rags or ropes) falling under this tariff heading // Any working or processing // 98 // 57.04 // Waste of fibres (including pulled or garnetted rags or ropes) falling under this tariff heading // Any working or processing // 99 // 63,02 // Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables // Any working or processing // 100 // 70.01 A // Waste glass (cullet) // Any working or processing // 101 // 71.04 // Dust and powder of natural or synthetic precious or semi-precious stones // Any working or processing // 102 // 71.11 // Goldsmiths', silversmiths' and jewellers' sweepings, residues, lemels, and other waste and scrap, of precious metal // Any working or processing // 103 // 73.02 C // Residues from sieving ferro-silicon // Manufacturing silicon-tetrachloride and silicon-dioxide // 104 // 73.03 // Waste and scrap metal of iron or steel // Any working or processing // 105 // 73.13 B I // Off-cuts of steel, unalloyed, from the cutting of hot-rolled wide strips // Manufacturing hot-rolled wide strip from ingots of laminated slabs of unalloyed steel // 106 // 73.15 B // Recoverable off-cuts from bars of alloyed steel // Manufacturing screws, bolts or nuts from bars of alloyed steel // 107 // 73.15 B VII a) 1 // Off-cuts of alloyed steel from the cutting of so-called "electrical" sheets // Manufacturing transformers from "electrical" sheets // 108 // 73.15 B VII b) 1 // Off-cuts of alloyed steel from the cutting of hot-rolled wide strips // Manufacturing hot-rolled wide strip from ingots or laminated slabs // 109 // 74.01 // Copper waste and scrap // Any working or processing // 110 // 75.01 // Nickel waste and scrap // Any working or processing // 111 // 76.01 B // Aluminium waste and scrap // Any working or processing // 112 // 77.01 B // Magnesium waste (excluding shavings of uniform size) and scrap // Any working or processing // 113 // 77.04 A // Beryllium waste and scrap // Any working or processing // 114 // 78.01 B // Lead waste and scrap // Any working or processing // 115 // 78.04 A I // Recoverable waste from lead foil coated on both sides // Manufacturing lead foil coated on both sides for photographical use from vinyl sheets and coating paper // 116 // 79.01 B // Zinc waste and scrap // Any working or processing // 117 // 80.01 // Tin waste and scrap // Any working or processing // 118 // 81.01 A // Tungsten (wolfram) waste and scrap // Any working or processing // 119 // 81.02 A // Molybdenum waste and scrap // Any working or processing // 120 // 81.03 A // Tantalum waste and scrap // Any working or processing // 121 // 81.04 // Waste and scrap of other base metals // Any working or processing' // // // //50 27.11 B II GAS FROM DEHYDROGENATION AND OTHER GASEOUS HYDROCARBONS MANUFACTURING POLYSTRENE FROM ETHYL BENZENE 51 27.12 A CRUDE PETROLEUM JELLY REFINING CRUDE PARAFFIN 52 27.13 B OTHER MINERAL WAXES, WHETHER OR NOT COLOURED ANY WORKING OR PROCESSING 53 27.14 PETROLEUM BITUMEN, PETROLEUM COKE AND OTHER RESIDUES OF PETROLEUM OILS OR OF OILS OBTAINED FROM BITUMINOUS MINERALS ANY WORKING OR PROCESSING 54 28.06 HYDROCHLORIC ACID MANUFACTURING VARIOUS CHEMICAL PRODUCTS FROM FLUORSPAR, HYDROGEN FLUORIDE, 2,6-DIISOPROPYLANILINE, AND FROM SILICON TETRACHLORIDE 55 28.08 SULPHURIC ACID MANUFACTURING SULPHONAMIDES FROM HYDROGEN FLUORIDE 56 28.13 G CARBON DIOXIDE 1 . MANUFACTURING BEER FROM MALTED BARLEY 2 . PRODUCING ETHYL ALCOHOL FROM CEREALS 57 28.13 IJ HEXAFLUOROSILICIC ACID ( FLUOROSILICIC ACID ) PROCESSING FLUORSPAR INTO HYDROGEN FLUORIDE 58 28.14 A II SILICON TETRACHLORIDE MANUFACTURING SILANES, SILICONES AND THEIR DERIVATIVES FROM SILICON 59 28.28 C I CALCIUM HYDROXIDE PROCESSING CALCIUM CARBIDE INTO ACETYLENE AND CALCIUM CYANAMIDE 60 28.38 A VIII CALCIUM SULPHATE PROCESSING FLUORSPAR INTO HYDROGEN FLUORIDE 61 29.01 D I TOLUENE MANUFACTURING POLYSTYRENE FROM ETHYLBENZENE 62 29.01 D VII ALPHA-METHYLSTYRENE MANUFACTURING ACETONE OR PHENOL FROM CUMENE 63 29.02 HALOGENATED DERIVATIVES OF HYDROCARBONS MANUFACTURING PRODUCTS BASED ON HYDROGEN FLUORIDE 64 29.03 SULPHONATED, NITRATED OR NITROSATED DERIVATIVES OF HYDROCARBONS MANUFACTURING PRODUCTS BASED ON HYDROGEN FLUORIDE 65 29.04 A I METHANOL MANUFACTURING INDUSTRIAL FATTY ALCOHOLS FROM COCONUT OIL 66 29.08 ETHERS, ETHER-ALCOHOLS AND OTHER PRODUCTS FALLING WITHIN HEADING NO 29.08 MANUFACTURING PRODUCTS BASED ON HYDROQUINONE 67 29.14 A II A ) ACETIC ACID MANUFACTURING VITAMINS FROM ACETIC ANHYDRIDE 68 29.44 A PENICILLIN, IMPURE ( RESIDUES FROM SIEVING ) MANUFACTURING TABLETS OF PENICILLIN V POTASSIUM 69 38.07 B CRUDE DIPENTENE MANUFACTURING ANHYDROPEROXIDE OF PINENE, ISOBORNYLACETATE, CAMPHOR OR CAMPHENE FROM ALPHAPINENE 70 38.08 B ROSIN SPIRITS AND OILS MANUFACTURING ROSIN SODIUM SOAPS AND ROSIN POTASSIUM 71 38.19 A FUSEL OIL MANUFACTURING ETHYL ALCOHOL OF AN ALCOHOLIC STRENGTH OF NOT LESS THAN 80 % VOL FROM CRUDE ETHYL ALCOHOL OF MOLASSES OF AN ALCOHOLIC STRENGTH OF NOT LESS THAN 80 % VOL 72 38.19 X CAMPHOR OILS MANUFACTURING CAMPHOR FROM ALPHAPINENE 73 38.19 X RESIDUES FROM FREEING OF CAFFEINE ( MIXTURE OF COFFEE WAX, CRUDE CAFFEINE AND WATER ); CRUDE CAFFEINE FREEING CAFFEINE FROM COFFEE 74 38.19 X RESIDUES OF CALCINED GYPSUM MANUFACTURING HYDROGEN FLUORIDE, FLUORIDES AND CRYOLITE FROM FLUORSPAR 75 38.19 X MOLASSES, FREED OF SUGAR MANUFACTURING CITRIC ACID FROM WHITE SUGAR 76 38.19 X SODIUM SULPHATE IN SOLUTION MANUFACTURING OXYSTEARIC ACID FROM CRUDE CASTOR OIL 1.2.3 // // // NO TARIFF HEADING AND DESCRIPTION OF THE COMPENSATING PRODUCTS PROCESSING OPERATIONS FROM WHICH THEY RESULT // // // 1 2 3 1.2.3.4 // // // // // 77 CHAPTER 39 SCRAP AND WASTE ANY WORKING OR PROCESSING 78 40.04 WASTE AND PARINGS OF UNHARDENED RUBBER; SCRAP OF UNHARDENED RUBBER FIT ONLY FOR THE RECOVERY OF RUBBER ANY WORKING OR PROCESSING 79 40.15 B SCRAP, WASTE AND POWDER OF HARDENED RUBBER ANY WORKING OR PROCESSING 80 41.01 RAW HIDES AND SKINS ( FRESH, SALTED, DRIED, PICKLED OR LIMED ), WHETHER OR NOT SPLIT, INCLUDING SHEEPSKINS IN THE WOOL SKINNING ANIMALS OF CHAPTER 1 81 41.09 PARINGS AND OTHER WASTE, OF LEATHER OR OF COMPOSITION OR PARCHMENT-DRESSED LEATHER, NOT SUITABLE FOR THE MANUFACTURE OF ARTICLES OF LEATHER; LEATHER DUST, POWDER AND FLOUR ANY WORKING OR PROCESSING 82 43.02 B PIECES OR CUTTINGS, OF FURSKIN, TANNED OR DRESSED, INCLUDING HEADS, PAWS, TAILS AND THE LIKE ( NOT BEING FABRICATED ) MANUFACTURING FURS 83 CHAPTER 44 WOOD WASTE AND CUTTINGS OF WOOD, INCLUDING SAWDUST ANY WORKING OR PROCESSING 84 45.01 WASTE CORK ANY WORKING OR PROCESSING 85 47.02 WASTE PAPER AND PAPERBOARD; SCRAP ARTICLES OF PAPER OR OF PAPERBOARD, FIT ONLY FOR USE IN PAPER-MAKING ANY WORKING OR PROCESSING 86 SECTION XI WOVEN AND KNITTED FABRICS, FINISHED, WITH EVIDENT FAULTS ( SO-CALLED SECOND CHOICE GOODS ") WORKING AND PROCESSING WOVEN AND KNITTED FABRICS OF ALL KINDS 87 50.03 SILK WASTE ( INCLUDING COCOONS UNSUITABLE FOR REELING, SILK NOILS AND PULLED OR GARNETTED RAGS ) ANY WORKING OR PROCESSING 88 53.03 WASTE OF SHEEP'S OR LAMBS' WOOL OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ), NOT PULLED OR GARNETTED ANY WORKING OR PROCESSING 89 53.04 WASTE OF SHEEP'S OR LAMBS' WOOL OR OF OTHER ANIMAL HAIR ( FINE OR COARSE ), PULLED OR GARNETTED ( INCLUDING PULLED OR GARNETTED RAGS ) ANY WORKING OR PROCESSING 90 54.01 FLAX TOW AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) ANY WORKING OR PROCESSING 91 54.02 RAMIE NOILS AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS ) ANY WORKING OR PROCESSING 92 55.03 COTTON WASTE ( INCLUDING PULLED OR GARNETTED RAGS ), NOT CARDED OR COMBED ANY WORKING OR PROCESSING 93 56.01 ACRYLIC AND VISCOSE FIBRES ( OF INFERIOR QUALITY WITH EVIDENT FAULTS ) MANUFACTURING ACRYLIC AND VISCOSE TEXTILE FIBRES FROM NAPHTHENE OR HYDROQUINONE 94 56.03 WASTE ( INCLUDING YARN WASTE AND PULLED OR GARNETTED RAGS ) OF MAN-MADE FIBRES ( CONTINUOUS OR DISCONTINUOUS ), NOT CARDED, COMBED OR OTHERWISE PREPARED FOR SPINNING ANY WORKING OR PROCESSING 95 57.01 TOW AND WASTE OF TRUE HEMP ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) ANY WORKING OR PROCESSING 1.2.3 // // // NO TARIFF HEADING AND DESCRIPTION OF THE COMPENSATING PRODUCTS PROCESSING OPERATIONS FROM WHICH THEY RESULT // // // 1 2 3 1.2.3.4 // // // // // 96 57.02 TOW AND WASTE OF MANILA HEMP ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) ANY WORKING OR PROCESSING 97 57.03 TOW AND WASTE ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) FALLING UNDER THIS TARIFF HEADING ANY WORKING OR PROCESSING 98 57.04 WASTE OF FIBRES ( INCLUDING PULLED OR GARNETTED RAGS OR ROPES ) FALLING UNDER THIS TARIFF HEADING ANY WORKING OR PROCESSING 99 63,02 USED OR NEW RAGS, SCRAP TWINE, CORDAGE, ROPE AND CABLES AND WORN OUT ARTICLES OF TWINE, CORDAGE, ROPE OR CABLES ANY WORKING OR PROCESSING 100 70.01 A WASTE GLASS ( CULLET ) ANY WORKING OR PROCESSING 101 71.04 DUST AND POWDER OF NATURAL OR SYNTHETIC PRECIOUS OR SEMI-PRECIOUS STONES ANY WORKING OR PROCESSING 102 71.11 GOLDSMITHS', SILVERSMITHS' AND JEWELLERS' SWEEPINGS, RESIDUES, LEMELS, AND OTHER WASTE AND SCRAP, OF PRECIOUS METAL ANY WORKING OR PROCESSING 103 73.02 C RESIDUES FROM SIEVING FERRO-SILICON MANUFACTURING SILICON-TETRACHLORIDE AND SILICON-DIOXIDE 104 73.03 WASTE AND SCRAP METAL OF IRON OR STEEL ANY WORKING OR PROCESSING 105 73.13 B I OFF-CUTS OF STEEL, UNALLOYED, FROM THE CUTTING OF HOT-ROLLED WIDE STRIPS MANUFACTURING HOT-ROLLED WIDE STRIP FROM INGOTS OF LAMINATED SLABS OF UNALLOYED STEEL 106 73.15 B RECOVERABLE OFF-CUTS FROM BARS OF ALLOYED STEEL MANUFACTURING SCREWS, BOLTS OR NUTS FROM BARS OF ALLOYED STEEL 107 73.15 B VII A ) 1 OFF-CUTS OF ALLOYED STEEL FROM THE CUTTING OF SO-CALLED ELECTRICAL" SHEETS MANUFACTURING TRANSFORMERS FROM ELECTRICAL" SHEETS 108 73.15 B VII B ) 1 OFF-CUTS OF ALLOYED STEEL FROM THE CUTTING OF HOT-ROLLED WIDE STRIPS MANUFACTURING HOT-ROLLED WIDE STRIP FROM INGOTS OR LAMINATED SLABS109 74.01 COPPER WASTE AND SCRAP ANY WORKING OR PROCESSING 110 75.01 NICKEL WASTE AND SCRAP ANY WORKING OR PROCESSING 111 76.01 B ALUMINIUM WASTE AND SCRAP ANY WORKING OR PROCESSING 112 77.01 B MAGNESIUM WASTE ( EXCLUDING SHAVINGS OF UNIFORM SIZE ) AND SCRAP ANY WORKING OR PROCESSING 113 77.04 A BERYLLIUM WASTE AND SCRAP ANY WORKING OR PROCESSING 114 78.01 B LEAD WASTE AND SCRAP ANY WORKING OR PROCESSING 115 78.04 A I RECOVERABLE WASTE FROM LEAD FOIL COATED ON BOTH SIDES MANUFACTURING LEAD FOIL COATED ON BOTH SIDES FOR PHOTOGRAPHICAL USE FROM VINYL SHEETS AND COATING PAPER 116 79.01 B ZINC WASTE AND SCRAP ANY WORKING OR PROCESSING 117 80.01 TIN WASTE AND SCRAP ANY WORKING OR PROCESSING 118 81.01 A TUNGSTEN ( WOLFRAM ) WASTE AND SCRAP ANY WORKING OR PROCESSING 119 81.02 A MOLYBDENUM WASTE AND SCRAP ANY WORKING OR PROCESSING 120 81.03 A TANTALUM WASTE AND SCRAP ANY WORKING OR PROCESSING 121 81.04 WASTE AND SCRAP OF OTHER BASE METALS ANY WORKING OR PROCESSING' // // // //